861 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bernice D. TODD, Widow and Representative of DeceasedHusband, Claimant, Ernest Todd, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3043.
United States Court of Appeals, Sixth Circuit.
Oct. 31, 1988.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Bernice Todd, widow of Ernest Todd, seeks review of the order of the Benefits Review Board which reversed the Decision and Order of the administrative law judge awarding benefits on Mr. Todd's claim under the Federal Coal Mine Health and Safety Act.


2
Having carefully considered the record, the briefs of petitioner and of the Director, and oral arguments, we are unable to say that the Board's conclusion, that the administrative law judge's finding of total disability was not supported by substantial evidence, was erroneous.  Accordingly, we affirm the Board's Order of November 20, 1987, upon the reasoning set forth in that Order.